Citation Nr: 9916991	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
bilateral high-frequency hearing loss.  

2.  Entitlement to an initial compensable evaluation for 
pruritus, with residuals of skin excision, including moles, 
keratoses, and basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969; and from  May 1980 to February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
a bilateral high-frequency hearing loss and pruritus, both at 
noncompensable evaluations, and determined that a claim for 
arthritis was not well grounded.  In March 1999, the veteran 
testified at a hearing before the undersigned Member of the 
Board.  At this hearing, he presented additional evidence 
without waiving consideration of that evidence by the RO.  
Insofar as this evidence pertains to the hearing loss and 
skin claims, it is essentially duplicative of evidence 
already considered by the RO.  Therefore, no further action 
by the RO is necessary.

In November 1998, the veteran claimed service connection for 
PTSD.  In the VA Form 9 dated in December 1996, he claimed 
service connection for kidney stones.  These claims have not 
been considered by the RO.  Additionally, at his Board 
hearing, testimony was taken relative to right plantar 
fasciitis, sleep apnea, hypertension and arthritis claims.  
All of these claims are referred to the RO for appropriate 
development and adjudication.  




FINDINGS OF FACT

1.  The veteran has a bilateral sensorineural hearing loss 
with level I hearing bilaterally.  

2.  The veteran's pruritus with residuals of skin excisions, 
including moles, keratoses, and basal cell carcinoma, is 
currently manifested principally by slight erythema on the 
face and itching, somewhat controlled by medications, 
involving an extensive area.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(a), 4.1-4.13, 4.85, 4.86, Diagnostic Code 
6100 (1999).

2.  The schedular criteria for a 10 percent disability rating 
for pruritus with residuals of skin excisions, including 
moles, keratoses, and basal cell carcinoma, have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Codes 7899-7806, 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Compensable Evaluation for a Bilateral High-Frequency 
Hearing Loss

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

The claims for compensable evaluations for bilateral high-
frequency hearing loss and for pruritus involve the veteran's 
dissatisfaction with the initial ratings assigned following 
initial grants of service connection.  Although the Board has 
considered all the evidence, records in regard to these 
issues do not show significant increase in symptomatology 
since the veteran's discharge from service in February 1996.  
Consequently, there is no basis for a higher rating during 
the course of the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

On his retirement examination in October 1995, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
35
LEFT
10
25
25
40
45

Military records do not include speech audiometry testing.  

VA audiological evaluation in May 1996 at the VA outpatient 
clinic in Jacksonville, Florida, revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
40
LEFT
15
25
25
40
50

The puretone threshold average at 1000, 2000, 3000 and 4000 
hertz for the right ear was 28.75 and for the left ear 35.0.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner summarized the test results as showing normal to 
mild sensorineural hearing loss in the right ear and normal 
to moderate sensorineural hearing loss in the left ear.  

At this juncture, the Board notes that the schedular criteria 
for evaluation of hearing impairment were revised, effective 
June 10, 1999.  Where a law or a regulation changes after a 
claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  The 
majority of the changes as to these hearing impairment 
criteria appear to be nonsubstantive, except for the revision 
of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), which the Board has reviewed and found not to 
apply to this veteran.  The charts by which hearing 
impairment is calculated remain unchanged.  Accordingly, 
Karnas does not apply in this instance.  

VA regulations require that audiological examinations must be 
conducted using the controlled speech discrimination test, 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85.  Generally, for the usual patterns of 
hearing impairment, to ascertain the overall degree of 
hearing loss for each ear, the VA must plot the average of 
the audiometry test with the controlled speech discrimination 
test on a chart.  To evaluate the numeric designation of 
hearing impairment, the Schedule for Rating Disabilities 
establishes 9 categories of average pure tone decibel loss.  
With the use of this chart, both the veteran's right and left 
ear hearing acuity are at level I.  These separate numeric 
designations are combined by means of a second table for 
determining percentage evaluations for overall hearing 
impairment. The purpose of this procedure is to determine the 
extent of overall hearing acuity by weighing relevant test 
results from both ears.  When this process is completed for 
this veteran, it results in a noncompensable rating under 
Diagnostic Code 6100.  These findings comport generally to 
the audiologist's findings of normal to mild sensorineural 
hearing loss in the right ear and normal to moderate 
sensorineural hearing loss in the left ear.  

Based on these findings, the current noncompensable 
evaluation for a bilateral sensorineural hearing loss is 
appropriate, and the benefit sought on appeal must, 
therefore, be denied.  

II.  A Compensable Evaluation for Pruritus and Residuals of 
Skin Excisions, to include Moles, Keratoses, and Basil Cell 
Carcinoma

The veteran's October 1995 report of medical examination does 
not refer to a skin disorder.  His own Report of Medical 
History discloses a history of chronic urticaria, with 
negative workup.  Medical records also show the excision of 
multiple acrochordons and of basal cell carcinomas in 1994 
and 1996.  In June 1997, the RO characterized the service 
connected skin disorder as pruritus with residuals of skin 
excisions, to include moles, keratoses, and basil cell 
carcinoma.  

A VA general medical examination in May 1996 noted a history 
of a generalized itching condition of the veteran's skin, 
which had begun 10 years before and had thus far eluded 
diagnosis.  The veteran had seen a dermatologist, but patch 
tests for allergies were negative.  Although he had undergone 
liver function studies and had been checked for diabetes, 
nothing had been found to account for this generalized 
itching.  He had no rash.  He had been taking Seldane with 
good relief.  

In July 1996, the veteran was seen at a military facility for 
his history of idiopathic pruritus.  Medications had been 
changed from Seldane to Zyrtec.  The veteran stated that he 
was doing well. 

In January 1997, the veteran underwent a VA dermatology 
examination.  He reported a history of generalized pruritus 
of the skin beginning in 1986, which has continued constantly 
since that time.  He had been placed on an antihistamine, 
which gave him temporary relief.  In the early 1990's he was 
found to have basal cell carcinomas on his face and had six 
of these removed subsequent to the first.  At the present 
time, he had no skin rash whatsoever, but continued to have 
generalized pruritus.  When he scratches too much, he then 
develops irritation of the skin in the region of the scratch.  
His only other medication besides antihistamine is Ecotrin, 
which he takes for neck pain.  Examination of the skin 
revealed a slight erythema of the facial area but no specific 
skin lesion could be identified at that time.  The relevant 
diagnosis was generalized pruritus of unknown etiology.  

During his Board hearing testimony in March 1999, the veteran 
stated that he had a constant itch all over his body.  He 
reported scaling of his skin and said that if he scratched an 
area long enough, it would turn red and develop little bumps.  
He also reported that the itching was reduced with 
medication.

The veteran has been evaluated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7806.  This code provides that with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition, a 50 percent evaluation is warranted.  If there is 
exudation or itching with constant extensive lesions or 
marked disfigurement, a 30 percent evaluation is warranted.  
With exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area, a 10 percent rating is 
warranted.  The disorder is noncompensable when there is 
slight, if any, exfoliation, exudation, or itching on a 
nonexposed surface or small area.  

Recent medical examination shows that manifestations of the 
skin disorders are principally confined to a slight erythema 
of the facial area.  In this regard, it should be noted that 
apart from this erythema, the recent VA examination revealed 
no demonstrable residuals of any other skin disorder on the 
face, and, accordingly, here is no basis to conclude than any 
disfigurement is more than slight.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

On the other hand, the veteran has testified that the 
pruritus causes constant itching over his entire body, that 
is, involving an extensive area.  He has also testified that 
the itching is only somewhat reduced by medication.  
Elsewhere, he reported that the medication provided only 
temporary relief.  There is no evidence to the contrary in 
the clinical or other evidence of record.  Accordingly, with 
application of the benefit of the doubt rule, the Board finds 
that manifestations of the service connected skin disorder 
more nearly result in itching involving an extensive area, 
thereby warranting a 10 percent rating.


The Board has considered the doctrine of benefit of doubt 
under 38 U.S.C.A. § 5107 in deciding these claims.


ORDER

A compensable evaluation for a bilateral sensorineural 
hearing loss is denied.  

A 10 percent evaluation for pruritus with residuals of skin 
excision, including moles, keratoses, and basal cell 
carcinoma, is granted, subject to the criteria that govern 
the payment of monetary awards.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

